           Case 1:20-cv-00014-SAB Document 21 Filed 09/11/20 Page 1 of 1



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   VICENTE GARCIA,                                     )   Case No.: 1:20-cv-00014-SAB (PC)
                                                         )
12                    Plaintiff,                         )
                                                         )   ORDER DIRECTING DISPOSITIONAL
13            v.                                             DOCUMENTS TO BE FILED WITHIN
                                                         )   TWENTY DAYS
14                                                       )
     S. SWAIN, et.al.,
                                                         )
15                    Defendants.                        )
                                                         )
16                                                       )

17            Plaintiff Vicente Garcia is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19            On September 10, 2020, a settlement conference was held before Magistrate Judge Barbara A.

20   McAuliffe, during which the parties reached a settlement agreement, with the terms stated on the record.

21   Accordingly, it is HEREBY ORDERED that the dispositional documents shall be filed within twenty

22   (20) days from the date of service of this order.

23
24   IT IS SO ORDERED.

25   Dated:        September 11, 2020
26                                                           UNITED STATES MAGISTRATE JUDGE

27
28

                                                             1
